Title: From Thomas Jefferson to Jones & Howell, 6 February 1803
From: Jefferson, Thomas
To: Jones & Howell


          
            Gentlemen
            Washington Feb. 6. 1803.
          
          Be pleased by the first conveyance to Richmond to forward to the address of Messrs. Gibson & Jefferson of that place for me the bar iron below stated, on account of 
          Your very humble servt
          
            Th: Jefferson
          
          
            
             2½ Cwt of iron of the highest quality in flat bars, for making hinges.
             5 Cwt in ¾ I. square bars of a harder quality.
          
        